DETAILED ACTION
Notice of Pre-AIA  or AlA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AlA.

Claim Status
Claims 5 and 10-21 are pending.
Claim 5 is currently amended. 
Claim 21 is new.
Claims 10-19 are withdrawn from consideration for being drawn to non-elected inventions.
Claims 5 and 20-21 are considered on the merits.

Response to Arguments – Objections
Applicant’s amendment made 04/12/2021 overcomes the objection of record.  

Response to Arguments - 35 USC § 103
Applicant's arguments and amendments filed 02/15/2022 are not found to be persuasive, however, new claim 21 requires new obviousness rejection. 
Applicant argues that the office action fails to establish a prima facie case of obviousness urging that Albertsen et al and Uauy et al alone or in combination do not teach or suggest each of the claimed elements and steps of independent claim 5.
This is not persuasive because in combination Albertsen and Uauy teach all of the limitations of independent claim 5, see next paragraph where I have inserted citations to the appropriate section of each reference into the text of independent claim 5.  
A method of controlling male fertility in a wheat plant (Albertsen, Page 1, Column 1, Abstract; Albertsen, Column 8, Paragraph 1, Lines 2 and 13-15), comprising: introducing into a male-sterile wheat plant one or more Ms26 male-fertility polynucleotides fertile (Albertsen, Column 21, Paragraph 2, Lines 34-41), wherein the male-sterile wheat plant comprises double homozygous mutations (Uauy, Page 7, Column 2, Paragraph 2) in its genomes (Albertsen, Page 1, Column 1, Abstract; Albertsen, Column 8, Paragraph 1, Lines 2 and 13-15) for a wheat Ms26 male-fertility gene which confer male-sterility to the wheat plant (Albertsen, Page 1, Column 1, Abstract; Albertsen, Column 8, Paragraph 1, Lines 2 and 13-15; Albertsen, Column 21, Paragraph 2-3); and wherein the one or more Ms26 male-fertility polynucleotides encodes one or more Ms26 male-fertility polypeptides (The reference teaches functional complementation as requiring expression which in this case is expression of the polypeptide encoded by the polynucleotide)(Albertsen, Column 21, Paragraph 2), wherein the one or more Ms26 polynucleotides is/are native to a monocot species other than wheat (Albertsen, Column 8, Paragraph 1) and wherein the expression of the one or more Ms26 male-fertility polypeptides encoded by the Ms26 male-fertility polynucleotides makes the male-sterile wheat plant male fertile (Albertsen, Column 21, Paragraphs 2-3).  Therefore, this argument is not found to be persuasive. 
Applicant continues, urging that the instant method provides unexpected results given that different genomic copies of TaMs26 are not equivalent in their ability to maintain male fertility when present as a single functional allele and that in the absence of a functional endogenous TaMs26 allele neither ZmM26-AA-DsRED T-DNA event restored full fertility and no seeds were produced which is an unexpected result.  Additionally, applicant discloses that a single copy of the wheat Ms26 allele was only partially sufficient to restore male fertility when other genomic Ms26 alleles are mutant.
This is not an unexpected result because example 2 from the specification is drawn to a single member of a much broader claimed subgenus and could not be used to reasonably extend the probabtive value thereof.  See MPEP 2145: "For example, a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the nonobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof.). But see, Grasselli, 713 F.2d at 743, 218 USPQ at 778 (evidence of superior properties for sodium containing composition insufficient to establish the non-obviousness of broad claims for a catalyst with "an alkali metal" where it was well known in the catalyst art that different alkali metals were not interchangeable and applicant had shown unexpected results only for sodium containing materials); In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way). However, an exemplary showing may be sufficient to establish a reasonable correlation between the showing and the entire scope of the claim, when viewed by a skilled artisan. See, e.g., Chupp, 816 F.2d at 646, 2 USPQ2d at 1439; Clemens, 622 F.2d at 1036, 206 USPQ at 296. On the other hand, evidence of an unexpected property may not be sufficient regardless of the scope of the showing. Usually, a showing of unexpected results is sufficient to overcome a prima facie case of obviousness. See, e.g., In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975). However, where the claims are not limited to a particular use, and where the prior art provides other motivation to select a particular species or subgenus, a showing of a new use may not be sufficient to confer patentability. See Dillon, 919 F.2d at 692, 16 USPQ2d at 1900-01. Accordingly, each case should be evaluated individually based on the totality of the circumstances."
In this instance this is not an unexpected result because applicants have provided only a specific example of a broader genus.  The claims have been amended to limit the scope of the claims to male-sterile wheat plants comprising double homozygous mutations in its genomes for a wheat Ms26 male-fertility gene.   On pages 47-48 and in Table 4 of the instant specification applicants show that mutant plants where 5 of the 6 Ms26 alleles within the genome have been mutated continue to produce seeds while homozygous mutants in the triple mutant (6/6 mutant alleles) do not set seed even with complementation.  Additionally, applicants note on pages 47-48 of the instant specification “that a single genomic copy of the wheat Ms26 was only partially sufficient to restore male fertility when other genomic Ms26 alleles are mutant” and that “increasing expression or activity of the transformed copy of the Ms26 gene may restore male fertility in ms26 triple homozygous mutant plants”.  Applicants then continue by listing strategies that could be used to better complement the mutant phenotype including codon optimization of the primary transcript, the use of a Ms26 gene from a different source organism, and the use of a different promoter to drive expression of the Ms26 gene used to complement the mutant phenotype.  
Applicants point to a single experiment of complementing the triple mutant phenotype with a single restoration construct with a single promoter which is very narrow is scope, they then suggest alternative approaches to improve the efficacy of the complementation assay.  However, the scope of the claim is much more broad as it is drawn to the expression of one or more Ms26 male-fertility polypeptides encoded for by the Ms26 male-fertility polynucleotides which is then able to make a male-sterile wheat plant male fertile.  By the applicants own admission it would be possible to modify the construct used in the experiment in example 2 of the specification by using a different promoter which lead to higher expression levels of the Ms26 male-fertility polynucleotide which would then be able to complement the triple mutant phenotype and this would still fit within the scope of the claims.  Therefore, this argument is not found persuasive.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Albertsen, US 7,893,317 B2, February, 22, 2011 in view of Uauy, A modified TILLING approach to detect induced mutations in tetraploid and hexaploid wheat, August 28, 2009.
With respect to claims 5, Albertsen teaches a method of controlling male fertility in a wheat plant (In the abstract Albertsen teaches "In one such method, the homozygous recessive condition of male sterility causing alleles is maintained after crossing with a second plant, where the second plant contains a restoring transgene construct having a nucleotide sequence which reverses the homozygous condition" this demonstrates that the reference teaches that crossing a male sterile plant with a construct with a wild type Ms26 allele can regulate the male sterility phenotype.)(Page 1, Column 1, Abstract; Column 8, Paragraph 1, Lines 2 and 13-15; Column 7, Paragraphs 1-3), comprising: introducing into a male-sterile wheat plant one or more Ms26 male- fertility polynucleotides (As shown above in the abstract the reference teaches the generation of a male sterile plants using the mutant Ms26 alleles (homozygous recessive condition of male sterility). The reference also teaches "In one embodiment, the homozygous recessive condition confers male sterility upon the plant. When the sequence which is the functional complement of the homozygous condition is introduced into the plant (that is, a sequence which, when introduced into and expressed in the plant having the homozygous recessive condition, restores the wild-type condition), fertility is restored by virtue of restoration of the wild-type fertile phenotype." which shows that a complementary sequence which in this case is a Ms26 polynucleotide can be introduced into the male sterile plant to restore the wild-type male fertile phenotype.)(Abstract; Column 21, Paragraph 2, Lines 34-41), wherein the male-sterile wheat plant comprises double homozygous mutations in its genomes (The reference teaches  that "In one embodiment, the homozygous recessive condition confers male sterility" which shows that a male sterile plant can be made using the nucleotide sequences of Albertsen in a homozygous state)(Page 1, Column 1, Abstract; Column 8, Paragraph 1, Lines 2 and 13-15) for a wheat Ms26 male-fertility gene which confer male-sterility to the wheat plant (reference teaches an Ms26 male-fertility gene which confers male-sterility to the plant when present in a homozygous state)( Page 1, Column 1, Abstract; Column 8, Paragraph 1, Lines 2 and 13-15; Column 21, Paragraph 2-3); and wherein the one or more Ms26 male-fertility polynucleotides encodes one or more Ms26 male-fertility polypeptides (The reference describes functional complementation as requiring expression which in this case is expression of the polypeptide encoded by the polynucleotide)(Column 21, Paragraph 2), wherein the one or more Ms26 polynucleotides is native to a monocot species other than wheat (Column 8, Paragraph 1) and wherein the expression of the one or more Ms26 male-fertility polypeptides encoded by the Ms26 male-fertility polynucleotides makes the male-sterile wheat plant male fertile (The reference also teaches that crossing with a wild type MS26 polynucleotide can complement the male sterile phenotype)(Column 21, Paragraphs 2-3).  
	With respect to claim 20, Albertsen teaches all of the limitations of claim 5 taught above (See above).  
With respect to claim 21, Albertsen teaches all of the limitations of claim 5 taught above (See above).  
With respect to claims 5 and 20-21, Albertsen does not teach a male-sterile wheat plant comprising double homozygous mutations, the complementation with two introduced polynucleotides, or where the male-sterile wheat plant comprises mutations in the A, B, and/or D genomes.
	With respect to claims 5 and 20-21, Uauy teaches a method for generating mutant alleles in wheat and teaches motivation and strategy for generating homozygous lines in wheat comprising a hexaploid genome (teaches developing mutants in tetraploid and hexaploid wheat using EMS and then teaches that the generation of a homozygous mutant in a tetraploid or hexaploidy wheat can generate a true null mutant)(Page 1, Abstract; Page 3, Column 1, Paragraph 2; Page 7, Column 2, Paragraph 2). 
	At the time of filing it would have been obvious to the ordinary artisan to perform the method of Albertsen in wheat plants by generating male sterile wheat plants comprising double homozygous mutations using the method of Uauy.  This would have been obvious because the agricultural benefits of manipulating male sterility are as important and applicable in the monocot wheat as they are in the plant of Albertsen (maize).  A person of ordinary skill would have expected that a double mutant may be necessary for a loss of function mutation, given the hexaploid nature of some wheat lines. It would have been obvious to complement the double homozygous mutant in wheat plants with more than one nucleic acid sequence in order to find a single or combination of sequences which best complement the phenotype, additionally, it would have been obvious to the ordinary artisan at the time of filing to perform the complementation with more than one sequence in order to better understand the genetic interactions governing male fertility in wheat. It would also have been obvious to have a male-sterile wheat plant comprising double homozygous mutations in the Ms26 male-fertility gene in it’s A, B, and/or D genomes because these are all three of the genomes present in bread wheat and so the mutations of Albertsen in view of Uauy would inherently be in the A, B, and./or D genomes of wheat.  It would be obvious to apply the method of Albertsen to wheat plants as Albertsen discusses alleles of wheat as being a preferred source of alleles able to complement the Ms26 allele, additionally it would have been obvious to use wheat because there are established systems for generating mutants in that organism in specific loci.  Finally, it would have been obvious to generate mutants homozygous for the mutation as this can most effectively generate null mutants for a specific allele.  The ordinary artisan would have been motivated to complement the Ms26 mutant phenotype in wheat plants with one or more nucleic acid sequences in order to find one or more nucleic acid sequences which alone or in combination can complement this phenotype because of the agricultural significance of manipulating male sterility in wheat.  Specifically, the ability to generate male sterile lines in order to more easily create hybrid offspring which often show hybrid vigor and grow larger and are more productive than inbred lines and the ability to complement that mutant line to generate a male fertile line when attempting to fix a trait into a specific line through multiple rounds of self-pollination.  Therefore, claims 5 and 20-21 are rejected as being obvious under Albertsen in view of Uauy.   
Conclusion
Claims 5 and 20-21 are rejected.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached from 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663             


/WEIHUA FAN/Examiner, Art Unit 1663